DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 9/24/2019 has been received and will be entered.
Claim(s) 1-9 is/are pending.
Claim(s) 7 is/are currently amended.
Claim(s) 8-9 is/are new.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
9/24/2019
4/23/2020
6/25/2020
10/29/2020
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
I. Claims 1-9 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The statements of the EPO and the International Search Authority are incorporated herein by reference. In general, Diels-Alder functionalization of graphene surfaces is known. Bian, et al., Covalently Patterned Graphene Surfaces by a Force-Accelerated Diels-Alder Reaction, JACS 2013; 135: 9240-9243, US 2015/0218094 to Braunschweig, et al., and Yuan, et al., One-step functionalization of graphene with cyclopentadienyl-capped macromolecules via Diels-Alder “click” chemistry, J. Mater. Chem. 2012; 22: 7929-7936 are cited as evidence thereof. However, the prior art did not teach or suggest the claimed functionalized graphene in a manner that would survive scrutiny on appeal. 
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736